internal_revenue_service number info release date index no conex-131337-03 cc ita dear and i am responding to your letter dated date on behalf of your constituents received dollar_figure from the united_states department of agriculture usda in settlement of a class action lawsuit by african- american farmers they asked whether the amount is taxable the award was made under track b of the consent decree track b the allowed a claimant to go before an arbitrator and on the basis of extreme wrongdoing to seek larger damages than were available under track a track b provided for a tailored settlement based on individual circumstances including a cash payment equal to actual damages and forgiveness of outstanding usda loans affected by discriminatory conduct as discussed below the tax consequences to the depend on what their award was for in general sec_61 of the internal_revenue_code provides that gross_income includes all income from whatever source derived except as otherwise provided by law the supreme court of the united_states has held that the concept of gross_income includes accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 sec_104 provides that a taxpayer can exclude from gross_income any damages received on account of personal physical injuries or physical sickness in the congress amended sec_104 to provide specifically that emotional distress is not considered a physical injury or physical sickness according to the legislative_history of the changes the term emotional distress includes physical symptoms such as insomnia headaches and stomach disorders that may result from emotional distress whether a recovery received as a result of a settlement agreement is includible in gross_income depends on the nature of the claim that was the basis for the settlement the proper inquiry is in lieu of what were damages awarded or paid all factors such as the allegations in the taxpayer’s complaint the arguments in the court_proceeding and the payor’s intent are considered in making this determination if a recovery represents a reimbursement for lost profits pain and suffering or emotional distress it is generally taxable_income the consent decree provided that a track b claimant who demonstrated that he or she was a victim of racial discrimination and suffered damages therefrom is entitled to actual damages and discharge of the claimant’s outstanding debt to the usda incurred under programs affected by claims resolved in the claimant’s favor an award under track b made on account of racial discrimination is generally includible in a taxpayer’s gross_income may have been for the discharge of part of the settlement received by the indebtedness income from the discharge_of_indebtedness is included in gross_income under sec_61 unless it is excludable under sec_108 the exclusions under sec_108 apply on a case by case basis depending on the individual facts and circumstances of each taxpayer claiming the benefit of an exclusion we do not have enough information to determine whether sec_108 might provide an exclusion for the have enclosed publication farmer’s tax guide which provides further information on discharge_of_indebtedness income at page sec_22 - however we i hope this information is helpful if you have any questions please call sheldon a iskow identification_number at sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
